Citation Nr: 1416515	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO. 13-28 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The appellant was a member of the National Guard from April 1954 to June 1986, with relevant periods of active duty for training (ACDUTRA) from August 16, 1958, to August 30, 1958, from July 25, 1959, to August 8, 1959, and in May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Ischemic heart disease, hypertension, and hypotension are not shown to have been incurred or aggravated during a period of ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for service connection for hypertension, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3. The criteria for service connection for hypothyroidism, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the appellant's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the appellant's behalf, and the evidence the appellant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the claimant prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letters in November 2011, prior to the initial unfavorable adjudication in February 2013. These letters advised the appellant of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the appellant must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the appellant's service and VA treatment records with the claims file. The Veteran has submitted private records and VA has obtained medical records from Dr. Gagnier.  No other relevant records have been identified that are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, VA's duty to provide an examination with respect to any of the appellant's claims was not triggered. While the appellant has current diagnoses of ischemic heart disease, hypertension, and hypothyroidism, there is no evidence of an in-service event, injury, or disease. As explained further below, a period of ACDUTRA constitutes active duty service when the appellant was disabled or died from a disease or injury incurred or aggravated in the line of duty. Here, the appellant's medical records from his period of service in the National Guard are silent for any indication that the appellant incurred or aggravated hypertension, ischemic heart disease, or hypothyroidism during any period of ACDUTRA. As there is no evidence indicating an in-service event, injury, or disease, VA's duty to provide examinations was not triggered. 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Since VA has obtained all relevant identified records and VA was not obligated to provide medical examinations in conjunction with any of the claims, its duty to assist in this case is satisfied.

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c). 

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47. In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran," which is required in order for service connection to be granted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Certain diseases, to include hypertension, generally may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty. 38 C.F.R. §§ 3.307, 3.309. The presumption pertaining to chronic diseases, however, does not apply to ACDUTRA service. Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Certain diseases are also presumed to be causally related to service if the appellant was exposed to an herbicide agent during a period of active military, naval, or air service. See 38 C.F.R. § 3.309(e). However, in order for a period of ACDUTRA to constitute active duty service, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith, 24 Vet. App. at 47. The presumption of sound condition at entrance into service and the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service also do not apply to periods of ACDUTRA. See Smith, 24 Vet. App. at 45.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against the lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The appellant contends he is entitled to service connection for ischemic heart disease, hypertension, and hypothyroidism, to include all of which as due to herbicide exposure. Each claim will be addressed in turn.

A. Ischemic Heart Disease

The appellant contends that he is entitled to service connection for ischemic heart disease based on exposure to herbicides while on a period of ACDUTRA at Fort Drum, New York. For the reasons stated below, the Board finds that service connection for ischemic heart disease is not warranted as the appellant has not achieved "veteran status" for VA purposes.

As an initial matter, the Board notes that the appellant's claim raises the question of whether he has attained "veteran status" for VA purposes, and is thereby eligible for service connection. The appellant's claim is solely based on prior periods of ACDUTRA. As stated above, for a period of ACDUTRA to constitute active military, naval, or air service for the purposes of service connection, there must be some evidence that the condition was "incurred or aggravated" during the relevant period of service. Smith, 24 Vet. App. at 47. Thus, in this case, in order for the appellant's periods of ACDUTRA to constitute active duty service for the purposes of service connection, there must be evidence that ischemic heart disease was incurred or aggravated in service. Id.

The appellant has repeatedly stated that his ischemic heart disease is related to his period of ACDUTRA service at Fort Drum, New York. Specifically, the appellant has argued that his ischemic heart disease is due to his exposure to herbicides while at Fort Drum. The Board notes that a June 1985 report from the U.S. Army Toxic and Hazardous Materials Agency states that in June 1959 two 55 gallon steel tanks of Agent Orange were sprayed over a four-square-mile area. The report further notes that there have been reports that 2,4-D was used at the fort from 1969 to 1978 to control vegetation along fence lines and in other areas. 

The appellant asserts that he was stationed at Fort Drum for periods of ACDUTRA in August 1958 and from July 1959 to August 1959, which is during the period of confirmed herbicide use at Fort Drum, and was therefore exposed to herbicides. While numerous periods of ACDUTRA are noted from April 1954 to December 1976, there is no indication where these periods of ACDUTRA took place.  The only period during which the appellant is confirmed to have been at Fort Drum was in May 1977, approximately 17 years after the officially recognized use of herbicides at the fort. 

Further, even assuming both that the appellant's earlier periods of ACDUTRA were at Fort Drum as he contends and that the appellant was exposed to herbicides while there, herbicide exposure by itself during a period of ACDUTRA is not sufficient to consider that period of ACDUTRA to be active duty service. ACDUTRA can only be considered to have been active duty service for VA purposes if there is some evidence that the condition was incurred in or aggravated by service. Smith, 24 Vet. App. at 47; see also Bowers v. Shinseki, 26 Vet. App. 201, 204-05 (2013). Based on this language, the condition itself must be incurred or aggravated during the period of ACDUTRA in order for that period to be considered active military service for VA purposes. Here, exposure to herbicides is not the same as incurrence or aggravation of the condition itself. Therefore, herbicide exposure without actual incurrence of the condition itself, which the appellant has not alleged, is not sufficient. As there is no evidence concerning incurrence or aggravation of ischemic heart disease during any of the appellant's periods of ACDUTRA, the issue must be decided based on the medical evidence of record. 

Turning to the medical evidence, the appellant's service treatment records and the private treatment records are completely silent for a diagnosis of ischemic heart disease during any of his periods of ACDUTRA, or during his service in the National Guard generally. Further, the service records are silent for any complaints of symptoms that are commonly associated with ischemic heart disease during the appellant's periods of ACDUTRA. As there is no evidence showing that ischemic heart disease manifested during any of the appellant's periods of ACDUTRA, the Board finds that the appellant did not have active military, naval, or air service for VA purposes. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a); Smith, 24 Vet. App. at 47. As such, while the Board recognizes the appellant's lengthy service in the National Guard, the appellant is not considered to be a veteran for VA purposes.

As the appellant has not achieved "veteran status" for VA purposes, service connection for ischemic heart disease is not warranted on any basis. 38 U.S.C.A. §§ 101(12), 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309.

B. Hypertension

The appellant contends that he is entitled to service connection for hypertension, to include as due to herbicide exposure. As above, the Board finds that service connection is not warranted as the appellant has not achieved "veteran status" for VA purposes. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

For periods of ACDUTRA to constitute active military, naval, or air service, there must be some evidence that the condition being claimed was incurred or aggravated during the relevant period of service. Here, the appellant specifically contends that his hypertension is related to his herbicide exposure during periods of ACDUTRA at Fort Drum. As an initial note, hypertension is not a disability that has been found by VA to be causally related to herbicide exposure. See 38 C.F.R. § 3.309(e), note 3 (stating that the term ischemic heart disease does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease). Therefore, even assuming the appellant was exposed to herbicides during a period of ACDUTRA at Fort Drum, such exposure does not establish either veteran status or service connection for hypertension. The appellant has not otherwise alleged that his hypertension was incurred or aggravated by service. As such, the issue must be determined based on the other evidence of record. 

The appellant's service treatment records during his listed periods of ACDUTRA are silent for any diagnoses of hypertension or complaints of symptoms related to hypertension. The Board notes that on a March 1985 report of medical history, the supervising physician noted that the appellant was currently prescribed medication for high blood pressure. An earlier November 1980 medical examination and accompanying report of medical history contained no diagnosis of hypertension and did not note the presence of high blood pressure. While it was definitively shown that the appellant had high blood pressure while he was a member of the National Guard, there is no evidence showing that the appellant's hypertension was incurred or aggravated during a period of ACDUTRA, which is what is required in order for a period of ACDUTRA to constitute active military service for service connection purposes. Smith, 24 Vet. App. at 47. As there is no evidence that the appellant's hypertension was incurred in or aggravated by any of his periods of ACDUTRA, the Board finds that the appellant's periods of ACDUTRA do not constitute active military, naval, or air service. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a); Smith, 24 Vet. App. at 47. 

As the appellant has not achieved "veteran status" for VA purposes, service connection for hypertension is not warranted on any basis. 38 U.S.C.A. §§ 101(12), 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309.

C. Hypothyroidism

The appellant contends that he is entitled to service connection for hypothyroidism, to include as due to herbicide exposure. The Board finds that service connection is not warranted as the appellant has not achieved "veteran status" for VA purposes. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

As stated previously, periods of ACDUTRA constitute active military, naval, or air service, when there is some evidence that the condition being claimed was incurred or aggravated during the relevant period. Here, the appellant contends that his hypothyroidism is related to herbicide exposure during periods of ACDUTRA at Fort Drum. As with hypertension, hypothyroidism is not a disability that has been determined to be causally related to herbicide exposure. See 38 C.F.R. § 3.309(e). Therefore, even assuming the appellant was exposed to herbicides during a period of ACDUTRA at Fort Drum, such exposure does not establish veteran status or service connection for hypothyroidism. The appellant has not otherwise alleged that his hypothyroidism was incurred or aggravated by his period of ACDUTRA. As such, the issue must be determined based on the other evidence of record. 

The appellant's service treatment records are silent for any diagnosis of hypothyroidism or any complaints of symptoms associated with the disease during the appellant's periods of ACDUTRA or his service in the National Guard generally. The first indication of the presence of hypothyroidism is a June 2011 letter from the VA health care system in upstate New York. As there is no evidence that the appellant's hypothyroidism was incurred in or aggravated during any of his periods of ACDUTRA, the Board finds that the appellant's periods of ACDUTRA do not constitute active military, naval, or air service. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a); Smith, 24 Vet. App. at 47. 

As the appellant does not have active duty military, naval, or air service for VA purposes, the appellant has not achieved veteran status and therefore service connection on any basis for hypothyroidism is not warranted. 38 U.S.C.A. §§ 101(12), 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.307, 3.309.


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


